OPINION — AG — **** FILING INSTRUMENT AFFECTING REAL ESTATE WHERE FEE PROPERLY PAID **** A COUNTY CLERK IS MANDATORILY REQUIRED TO FILE A FINANCING STATEMENT, CONTINUATION STATEMENT, TERMINATION STATEMENT OR ASSIGNMENT OR RELEASE OF FINANCING STATEMENT, WHICH CONTAINS AN ADEQUATE LEGAL DESCRIPTION OF LAND, AND OTHERWISE MEETS THE REQUIREMENTS OF LAW, IN BOTH THE REAL ESTATE TRACT INDEX IF THE SECURED PARTY TENDERS SUFFICIENT FILING FEES THEREFOR AN DIRECTS THAT SAME BE SO FILED AND RECORDED. CITE: OPINION NO. 70-278, 12A O.S. 1961 9-401 [12A-9-401] (NORMAN CANNON)